This is an original action in this court for a writ of prohibition. Relator was the duly qualified and acting county judge of Adair county for the term expiring in January of this year. He was also elected at the general election in November of last year to succeed himself in said office for the term beginning in January of this year. On the 31st day of December, 1912, certain attorneys, under a resolution of the board of county commissioners, filed in the district court of Adair county a petition, charging relator with certain misconduct in office, because of which they prayed for his removal from office, and that pending a hearing on their petition relator be suspended from office. A hearing upon this petition was had before the judge of the district court of Adair county on the 4th day of January of this year, at which time relator was suspended from office pending a final hearing on the petition, and restrained from qualifying and assuming the office of county judge of said county upon the expiration of his term. Thereupon petition was filed in this court against respondent for a writ of prohibition, restraining *Page 265 
him from enforcing, as judge of said district court, the order of suspension and the order restraining relator from qualifying and entering upon his second term of office, and from further proceeding on the petition in the action for removal of relator from office. Subsequently it has been brought to the attention of this court by certified copy of the record of the district court of Adair county in the cause in which said orders were made that said cause for removal of relator has been dismissed upon motion of the plaintiffs in that cause. It follows, therefore, that the petition for writ of prohibition filed herein and the demurrer of respondent thereto now present only abstract or hypothetical questions, disconnected from the granting of any actual relief, and from the determination of which no practical relief can follow. The petition for removal of relator in the district court of Adair county having been dismissed, the order of suspension and restraining order, to be effective pending the final hearing upon said petition, became, upon dismissal of the cause, dissolved; and it is evident that no further proceedings can or will be taken in the cause.
Relator's petition is therefore dismissed.
All the Justices concur, except WILLIAMS, J., not participating. *Page 266 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 267